          Case 1:14-cv-04859-JMF Document 289 Filed 06/01/20 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:
                                                                                  14-MD-2543
GENERAL MOTORS LLC IGNITION SWITCH LITIGATION                                     14-MC-2543

This Document Relates to the Cases in Exhibit A                                  ORDER NO. 171
-----------------------------------------------------------------------------x
JESSE M. FURMAN, United States District Judge:

              [Regarding the Administrative Closure of Certain MDL 2543 Member Cases]

         The Court understands that the majority of the member cases currently open on the MDL

2543 docket assert claims that are subject to settlement agreements that, if and when they are

fully implemented, would result in dismissal of the plaintiffs’ claims. In particular:

         1.      A large number of cases currently open in this MDL are subject to settlement

agreements that, if and when they are fully implemented, should result in all plaintiffs in those

cases dismissing their claims with prejudice in due course. The attached Exhibit A identifies 258

actions in which all remaining plaintiffs are subject to agreements to settle their claims.

         2.      In Orders No. 29 and 50 (Docket Nos. 477, 875), the Court dismissed without

prejudice many actions in this MDL that asserted economic loss claims. In subsequent orders (see,

e.g., Docket No. 4895), the Court has directed the Clerk of Court to administratively close certain

of those economic loss actions, but others of those actions remain open. The attached Exhibit B

identifies 97 actions that were dismissed without prejudice pursuant to Orders No. 29 and 50, but

nevertheless remain open on the Court’s docket. The Court recently ordered that these remaining

actions be stayed pending the Court’s determination of whether the proposed class settlement that

would resolve economic loss claims in this MDL (the “Class Settlement”) should be granted final

approval. (Order Granting Preliminary Approval of Class Settlement, Directing Notice Under
        Case 1:14-cv-04859-JMF Document 289 Filed 06/01/20 Page 2 of 15



Rule 23(E), and Granting Related Relief (Docket No. 7877).) In light of the fact that these claims

were previously dismissed without prejudice, however, the Court believes these actions should

now be administratively closed until the Court issues its determination concerning final approval.

       The Court is inclined to and does administratively close the cases listed in Exhibits A

and B. Any party who believes that a case has been erroneously closed by this Order shall, no

later than June 18, 2020, file a letter motion to re-open the case and explain why the case should

remain open. In addition, as to the cases listed on Exhibit A, a party may file a letter motion

seeking to reopen a case within 21 days of a material change in settlement status (such as, for

example, the termination of the settlement). As to the cases listed on Exhibit B, a plaintiff who

elects to opt out of the settlement may file a letter motion to reopen their case within 28 days of

the date that the plaintiff opts out of the Class Settlement. And, if the settlement is not given final

approval, or if final approval is granted but overturned on appeal, any plaintiff may have 28 days

from either event to file a letter motion to reopen their case.

       Any party opposing a motion to re-open one of the cases closed pursuant to this Order shall

file a response brief within 10 days after the motion to re-open is filed.

       Nothing in this Order shall be construed as a judgment under Federal Rules of Civil

Procedure 54 or 58, nor shall this Order be construed as re-opening the time for seeking post-

judgment relief or filing an appeal.

       The Clerk of Court is directed to administratively close the cases listed in Exhibits A and B.


       SO ORDERED.

Dated: June 1, 2020                                   __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                             United States District Judge




                                                  2
Case 1:14-cv-04859-JMF Document 289 Filed 06/01/20 Page 3 of 15




                                             Exhibit A
      Case 1:14-cv-04859-JMF Document 289 Filed 06/01/20 Page 4 of 15



Case Name                                           Case Number

Abney et al v. General Motors, LLC                  1:14-cv-05810-JMF
Edwards v. General Motors, LLC                      1:14-cv-06924-JMF
Chaplin v. General Motors Corp et al                1:14-cv-07474-JMF
Vest v. General Motors LLC, et al.                  1:14-cv-07475-JMF
O'Neill et al v. General Motors LLC                 1:14-cv-08133-JMF
Bachelder et al v. General Motors LLC               1:15-cv-00155-JMF
Smith v. General Motors LLC et al                   1:15-cv-00178-JMF
Lyon-Schmidt v. General Motors, LLC                 1:15-cv-00182-JMF
Adams et al v. General Motors, LLC                  1:15-cv-00186-JMF
Bersano et al v. General Motors LLC                 1:15-cv-00550-JMF
Bolden et al v. General Motors LLC                  1:15-cv-01316-JMF
Zegarra v. General Motors LLC                       1:15-cv-01624-JMF
Zehner et al v. General Motors Company, LLC et al   1:15-cv-01982-JMF
Gambill et al v. General Motors, LLC                1:15-cv-02035-JMF
Patterson v. General Motors, LLC                    1:15-cv-02089-JMF
Weaver v. General Motors, LLC et al                 1:15-cv-02170-JMF
Kirchinger v. General Motors LLC                    1:15-cv-02588-JMF
Bermudez et al v. General Motors, LLC               1:15-cv-02644-JMF
Hofling v. General Motors LLC                       1:15-cv-03417-JMF
Davis et al v. General Motors LLC et al             1:15-cv-03593-JMF
Tucker et al v. General Motors, LLC                 1:15-cv-03650-JMF
Maresca v. General Motors LLC                       1:15-cv-03702-JMF
Bradford v. General Motors, LLC                     1:15-cv-04088-JMF
Altebaumer et al v. General Motors, LLC             1:15-cv-04142-JMF
Uglow v. General Motors, LLC                        1:15-cv-04385-JMF
Danley et al v. General Motors LLC                  1:15-cv-04647-JMF
Blood v. General Motors LLC                         1:15-cv-06578-JMF
Collins et al v. General Motors, LLC                1:15-cv-06990-JMF
Hinds et al v. General Motors LLC et al             1:15-cv-07224-JMF
Quiet et al v. General Motors, LLC                  1:15-cv-07389-JMF
Flournoy v. General Motors, LLC                     1:15-cv-07539-JMF
Walls v. General Motors LLC                         1:15-cv-08859-JMF
Devine v. General Motors, LLC                       1:15-cv-08958-JMF
Whatley v. General Motors, LLC                      1:15-cv-08960-JMF


                                            2
       Case 1:14-cv-04859-JMF Document 289 Filed 06/01/20 Page 5 of 15



Case Name                                         Case Number

May v. General Motors LLC.                        1:15-cv-09215-JMF
Abou-Trabi v. General Motors LLC et al            1:15-cv-09339-JMF
Bergman v. General Motors, LLC                    1:15-cv-09393-JMF
Bowen et al v. General Motors, LLC                1:15-cv-09873-JMF
Valenzuela v. General Motors, LLC                 1:16-cv-00210-JMF
Murphy et al v. General Motors L.L.C. et al       1:16-cv-00678-JMF
Lucas et al v. General Motors LLC et al           1:16-cv-00698-JMF
Abram et al v. General Motors LLC                 1:16-cv-00924-JMF
Adesanya, et al v. General Motors, LLC            1:16-cv-00925-JMF
Hallwirth v. General Motors LLC                   1:16-cv-01195-JMF
Dillabough v. General Motors LLC                  1:16-cv-01944-JMF
Padilla et al. v. General Motors LLC              1:16-cv-02158-JMF
Hodges v. General Motors LLC                      1:16-cv-02270-JMF
Atkins v. General Motors LLC                      1:16-cv-02343-JMF
Hall v. General Motors LLC                        1:16-cv-02353-JMF
Rihn v. General Motors LLC                        1:16-cv-02357-JMF
Clopper v. General Motors LLC                     1:16-cv-02371-JMF
Petersen v. General Motors LLC                    1:16-cv-02376-JMF
Lakhani et al v. General Motors, LLC              1:16-cv-02391-JMF
Collie et al v. General Motors LLC et al          1:16-cv-02730-JMF
Mistrot et al v. General Motors, LLC              1:16-cv-02919-JMF
Athey v. General Motors LLC                       1:16-cv-03105-JMF
Harris v. General Motors LLC                      1:16-cv-03634-JMF
Buckley et al v. General Motors, LLC              1:16-cv-03768-JMF
Scovil et al v. General Motors, LLC               1:16-cv-05251-JMF
Kats v. General Motors LLC                        1:16-cv-05491-JMF
Brown v. General Motors LLC                       1:16-cv-05947-JMF
Fuller v. General Motors LLC                      1:16-cv-06767-JMF
Olufs et al v. General Motors, LLC                1:16-cv-06828-JMF
Soehl et al v. General Motors, LLC                1:16-cv-07258-JMF
Smith et al v. General Motors LLC                 1:16-cv-08683-JMF
Hubbard v. General Motors, LLC                    1:16-cv-08974-JMF
Mudgett et al v. General Motors, LLC              1:16-cv-09222-JMF
Henry v. General Motors LLC et al                 1:16-cv-09251-JMF


                                              3
      Case 1:14-cv-04859-JMF Document 289 Filed 06/01/20 Page 6 of 15



Case Name                                         Case Number

Alexander et al v. General Motors, LLC            1:16-cv-09518-JMF
Leegrand et al v. General Motors, LLC             1:16-cv-09999-JMF
Magee et al v. General Motors LLC                 1:17-cv-01001-JMF
Dunlap et al v. General Motors LLC                1:17-cv-01050-JMF
Jordan v. General Motors LLC                      1:17-cv-02231-JMF
Williams et al v. General Motors LLC et al        1:17-cv-02412-JMF
Stewart et al v. General Motors LLC               1:17-cv-02610-JMF
Zapata et al v. General Motors, LLC               1:17-cv-02686-JMF
Monroy et al v. General Motors LLC                1:17-cv-02921-JMF
Boyle v. General Motors, LLC                      1:17-cv-03262-JMF
Wilson et al v. General Motors, LLC               1:17-cv-03979-JMF
Harper v. General Motors LLC                      1:17-cv-05068-JMF
Fuentes et al v. General Motors, LLC              1:17-cv-06338-JMF
Aguilar et al v. General Motors, LLC              1:17-cv-06486-JMF
Ramsey v. General Motors, LLC                     1:17-cv-06525-JMF
Kour et al v. General Motors, LLC                 1:17-cv-06854-JMF
Allen et al v. General Motors, LLC                1:17-cv-07441-JMF
Duval v. General Motor Corporation et al          1:17-cv-08968-JMF
Aldrich-Kaut et al v. General Motors, LLC         1:17-cv-09323-JMF
Rutheford v. General Motors, LLC                  1:17-cv-09464-JMF
Meyers et al v. General Motors LLC                1:17-cv-09522-JMF
Stoner v. General Motors, LLC                     1:17-cv-09823-JMF
Hokams v. General Motors, LLC                     1:17-cv-10196-JMF
Thompson v. General Motors LLC                    1:18-cv-00729-JMF
Ramirez v. General Motors, LLC                    1:18-cv-01074-JMF
Hunter v. General Motors, LLC                     1:18-cv-01627-JMF
Smith v. General Motors LLC Ignition Switch       1:18-cv-02063-JMF
Litigation
Wyre v. General Motors, LLC                       1:18-cv-02245-JMF
Pounds v. General Motors, LLC                     1:18-cv-02274-JMF
Adams v. General Motors LLC.                      1:18-cv-02335-JMF
Anderson v. General Motors LLC                    1:18-cv-02336-JMF
Bonds v. General Motors LLC                       1:18-cv-02338-JMF
Elliott v. General Motors LLC                     1:18-cv-02341-JMF
Forrest v. General Motors LLC                     1:18-cv-02344-JMF

                                              4
      Case 1:14-cv-04859-JMF Document 289 Filed 06/01/20 Page 7 of 15



Case Name                                  Case Number

Mims v. General Motors LLC                 1:18-cv-02350-JMF
Lancia v. General Motors LLC               1:18-cv-02454-JMF
McKnight v. General Motors, LLC            1:18-cv-03247-JMF
Jones v. General Motors, LLC               1:18-cv-03253-JMF
Campbell v. General Motors LLC             1:18-cv-03340-JMF
Cannon v. General Motors LLC               1:18-cv-03343-JMF
Debusk v. General Motors LLC               1:18-cv-03344-JMF
Forrester v. General Motors LLC            1:18-cv-03348-JMF
Gist v. General Motors LLC                 1:18-cv-03351-JMF
Lewis v. General Motors LLC                1:18-cv-03354-JMF
Moore v. General Motors LLC                1:18-cv-03356-JMF
Nedd v. General Motors LLC                 1:18-cv-03357-JMF
Noice v. General Motors LLC                1:18-cv-03359-JMF
Reid v. General Motors LLC                 1:18-cv-03360-JMF
Schmitt v. General Motors LLC              1:18-cv-03361-JMF
Thomas v. General Motors LLC               1:18-cv-03362-JMF
Turner v. General Motors LLC               1:18-cv-03363-JMF
Holmes et al v. General Motors, LLC        1:18-cv-03760-JMF
Branham v. General Motors LLC              1:18-cv-03808-JMF
Byther v. General Motors LLC               1:18-cv-03809-JMF
Crocker v. General Motors LLC              1:18-cv-03810-JMF
Devos v. General Motors LLC                1:18-cv-03811-JMF
Eggert v. General Motors LLC               1:18-cv-03812-JMF
Epherson v. General Motors LLC             1:18-cv-03813-JMF
Fuller v. General Motors LLC               1:18-cv-03816-JMF
Hatcher v. General Motors LLC              1:18-cv-03817-JMF
Hutcheson v. General Motors LLC            1:18-cv-03818-JMF
Walthall v. General Motors LLC             1:18-cv-03819-JMF
Mack v. General Motors LLC                 1:18-cv-03821-JMF
Montoya v. General Motors LLC              1:18-cv-03822-JMF
Glasker v. General Motors LLC              1:18-cv-03823-JMF
Mullins v. General Motors LLC              1:18-cv-03824-JMF
Myers v. General Motors LLC                1:18-cv-03825-JMF
Owens v. General Motors LLC                1:18-cv-03827-JMF


                                      5
      Case 1:14-cv-04859-JMF Document 289 Filed 06/01/20 Page 8 of 15



Case Name                                    Case Number

Sides v. General Motors LLC                  1:18-cv-03828-JMF
Smith v. General Motors LLC                  1:18-cv-03829-JMF
Staton v. General Motors LLC                 1:18-cv-03832-JMF
Thomas v. General Motors LLC                 1:18-cv-03834-JMF
Warn-Steele v. General Motors LLC            1:18-cv-03835-JMF
Webster v. General Motors LLC                1:18-cv-03836-JMF
Yearwood v. General Motors LLC               1:18-cv-03839-JMF
Green v. General Motors L.L.C.               1:18-cv-03857-JMF
Murphy v. General Motors, LLC                1:18-cv-03880-JMF
McKinney v. General Motors, LLC et al        1:18-cv-04190-JMF
Curry v. General Motors, LLC                 1:18-cv-04911-JMF
Robinson v. General Motors, LLC              1:18-cv-05062-JMF
McClain v. General Motors, LLC               1:18-cv-05303-JMF
Ames II v. General Motors, LLC               1:18-cv-05400-JMF
Johnson v. General Motors, LLC               1:18-cv-05401-JMF
Williams v. General Motors, LLC              1:18-cv-05450-JMF
Brown v. General Motors, LLC                 1:18-cv-05546-JMF
Kiziah v. General Motors, LLC                1:18-cv-05833-JMF
Vazquez v. General Motors, LLC               1:18-cv-05835-JMF
Gutierrez v. General Motors, LLC             1:18-cv-06019-JMF
Ball v. General Motors, LLC                  1:18-cv-06057-JMF
Champagne et al v. General Motors, LLC       1:18-cv-06059-JMF
Konz et al v. General Motors, LLC            1:18-cv-06246-JMF
Stevens v. General Motors LLC                1:18-cv-06316-JMF
Sherman et al v. General Motors LLC          1:18-cv-06568-JMF
Peete v. General Motors, LLC                 1:18-cv-06608-JMF
Perkins v. General Motors L L C              1:18-cv-06623-JMF
Bauer v. General Motors, LLC                 1:18-cv-06980-JMF
Reyes et al v. General Motors, LLC           1:18-cv-07045-JMF
Fritze et al v. General Motors, LLC          1:18-cv-07059-JMF
Scott v. General Motors, LLC                 1:18-cv-07255-JMF
Bovanizer et al v. General Motors, LLC       1:18-cv-07436-JMF
Morrison et al v. General Motors, LLC        1:18-cv-07533-JMF
Williams v. General Motors, LLC              1:18-cv-07540-JMF


                                         6
      Case 1:14-cv-04859-JMF Document 289 Filed 06/01/20 Page 9 of 15



Case Name                                    Case Number

Allyn v. General Motors, LLC                 1:18-cv-07587-JMF
Eubank v. General Motors LLC                 1:18-cv-07661-JMF
Wells v. General Motors LLC                  1:18-cv-07663-JMF
Kuch v. General Motors, LLC                  1:18-cv-07901-JMF
Murphy v. General Motors LLC                 1:18-cv-07938-JMF
Pawlicki v. General Motors, LLC              1:18-cv-07946-JMF
Salinas v. General Motors, LLC               1:18-cv-07964-JMF
LeBuffe et al v. General Motors, LLC         1:18-cv-08161-JMF
Monroe v. General Motors, LLC                1:18-cv-08187-JMF
Childs v. General Motors, LLC                1:18-cv-08224-JMF
Soppeck v. General Motors, LLC               1:18-cv-08322-JMF
Wilson et al v. General Motors, LLC          1:18-cv-08364-JMF
Theakos v. General Motors, LLC               1:18-cv-08629-JMF
Matlock v. General Motors, LLC               1:18-cv-08663-JMF
White v. General Motors, LLC                 1:18-cv-09095-JMF
Leali v. General Motors, LLC                 1:18-cv-09122-JMF
Morris v. General Motors, LLC                1:18-cv-09368-JMF
Kerswill v. General Motors, LLC              1:18-cv-09704-JMF
Flynn v. General Motors, LLC                 1:18-cv-09827-JMF
Flynn v. General Motors, LLC                 1:18-cv-09829-JMF
Sparks v. General Motors, LLC                1:18-cv-09977-JMF
Greene v. General Motors, LLC                1:18-cv-10034-JMF
Cordova v. General Motors, LLC               1:18-cv-10261-JMF
Cyford v. General Motors, LLC                1:18-cv-10266-JMF
Scott v. General Motors, LLC                 1:18-cv-10632-JMF
Brinkley et al v. General Motors, LLC        1:18-cv-10638-JMF
Steward v. General Motors, LLC               1:18-cv-10848-JMF
Jones v. General Motors, LLC                 1:18-cv-10883-JMF
Wagner, Sr. v. General Motors, LLC           1:18-cv-11475-JMF
Miller v. General Motors, LLC                1:18-cv-11687-JMF
Ronneburg et al v. General Motors, LLC       1:18-cv-12097-JMF
Avolio v. General Motors, LLC                1:19-cv-00553-JMF
Barlow et al v. General Motors, LLC          1:19-cv-00556-JMF
Jimison v. General Motors, LLC               1:19-cv-01110-JMF


                                         7
      Case 1:14-cv-04859-JMF Document 289 Filed 06/01/20 Page 10 of 15



Case Name                                  Case Number

Reed v. General Motors, LLC                1:19-cv-01117-JMF
Witty v. General Motors, LLC               1:19-cv-01458-JMF
Allen et al v. General Motors, LLC         1:19-cv-02088-JMF
Tatum v. General Motors, LLC               1:19-cv-02135-JMF
Bonner v. General Motors, LLC              1:19-cv-02365-JMF
Wade v. General Motors, LLC                1:19-cv-02546-JMF
Muncy v. General Motors, LLC               1:19-cv-02756-JMF
Hall v. General Motors, LLC                1:19-cv-02797-JMF
Norton v. General Motors, LLC              1:19-cv-03078-JMF
Overton v. General Motors, LLC             1:19-cv-03085-JMF
Duffy v. General Motors, LLC               1:19-cv-03279-JMF
Freer v. General Motors, LLC               1:19-cv-03296-JMF
Williams v. General Motors, LLC            1:19-cv-03502-JMF
Moye v. General Motors, LLC                1:19-cv-03870-JMF
Bisson v. General Motors, LLC              1:19-cv-04279-JMF
Manuel v. General Motors, LLC              1:19-cv-04283-JMF
Hebert v. General Motors, LLC              1:19-cv-04517-JMF
Cox v. General Motors, LLC                 1:19-cv-04580-JMF
Henry v. General Motors, LLC               1:19-cv-04583-JMF
Delgadillo v. General Motors, LLC          1:19-cv-04747-JMF
Shoulders v. General Motors, LLC           1:19-cv-04828-JMF
Bell v. General Motors, LLC                1:19-cv-04891-JMF
Smith v. General Motors, LLC               1:19-cv-04955-JMF
Page v. General Motors, LLC                1:19-cv-05007-JMF
Gress v. General Motors, LLC               1:19-cv-05151-JMF
Williams v. General Motors, LLC            1:19-cv-05163-JMF
Davis v. General Motors, LLC               1:19-cv-05380-JMF
Crum v. General Motors, LLC                1:19-cv-05544-JMF
Shabazz v. General Motors, LLC             1:19-cv-05586-JMF
Lotano v. General Motors, LLC              1:19-cv-05591-JMF
Smith v. General Motors, LLC               1:19-cv-05805-JMF
Neese v. General Motors, LLC               1:19-cv-05848-JMF
Pendergrassv. General Motors, LLC          1:19-cv-05920-JMF
Cook et al v. General Motors, LLC          1:19-cv-06080-JMF


                                     8
     Case 1:14-cv-04859-JMF Document 289 Filed 06/01/20 Page 11 of 15



Case Name                                 Case Number

Thornton v. General Motors, LLC           1:19-cv-06090-JMF
Lindsey v. General Motors, LLC            1:19-cv-06240-JMF
McComas v. General Motors, LLC            1:19-cv-06366-JMF
Wright v. General Motors, LLC             1:19-cv-06757-JMF
Williams v. General Motors, LLC           1:19-cv-06996-JMF
Shult v. General Motors, LLC              1:19-cv-07701-JMF
Henderson v. General Motors, LLC          1:19-cv-08330-JMF
Welsch v. General Motors, LLC             1:19-cv-08333-JMF
Welsch v. General Motors, LLC             1:19-cv-08334-JMF
Snow v. General Motors, LLC               1:19-cv-08336-JMF
Bradford v. General Motors, LLC           1:19-cv-08548-JMF
Terry v. General Motors, LLC              1:19-cv-08551-JMF
Fife v. General Motors, LLC               1:19-cv-09011-JMF
Van Nostrand v. General Motors, LLC       1:19-cv-09012-JMF
Forsyth v. General Motors, LLC            1:19-cv-09367-JMF
McGlasson v. General Motors, LLC          1:19-cv-10132-JMF
Roberts v. General Motors, LLC            1:19-cv-11062-JMF
Clark v. General Motors, LLC              1:19-cv-11064-JMF
Jennings v. General Motors, LLC           1:19-cv-11069-JMF
Cheatham v. General Motors, LLC           1:19-cv-11335-JMF




                                      9
Case 1:14-cv-04859-JMF Document 289 Filed 06/01/20 Page 12 of 15




                                              Exhibit B
      Case 1:14-cv-04859-JMF Document 289 Filed 06/01/20 Page 13 of 15



Case Name                                        Case Number

Mazzocchi v. General Motors LLC et al            1:14-cv-02714-JMF
Phaneuf et al v. General Motors L.L.C.           1:14-cv-03298-JMF
Skillman v. General Motors L.L.C. et al          1:14-cv-03326-JMF
Woodward v. General Motors LLC et al             1:14-cv-04226-JMF
Ponce v. General Motors LLC et al                1:14-cv-04265-JMF
Ramirez et al. v. General Motors LLC et al       1:14-cv-04267-JMF
Benton v. General Motors LLC                     1:14-cv-04268-JMF
McConnell v. General Motors LLC                  1:14-cv-04270-JMF
Devora Kelley v. General Motors Company          1:14-cv-04272-JMF
Satele et al v. General Motors LLC               1:14-cv-04273-JMF
Shollenberger v. General Motors, LLC             1:14-cv-04338-JMF
Maciel et al v. General Motors, LLC              1:14-cv-04339-JMF
Brandt et al v. General Motors, LLC              1:14-cv-04340-JMF
Silvas et al v. General Motors, LLC              1:14-cv-04342-JMF
Heuler v. General Motors LLC                     1:14-cv-04345-JMF
Ratzlaff et al v. General Motors LLC             1:14-cv-04346-JMF
Jawad v. General Motors LLC                      1:14-cv-04348-JMF
Jones v. General Motors LLC                      1:14-cv-04350-JMF
Phillip et al v. General Motors LLC              1:14-cv-04630-JMF
Santiago v. General Motors, LLC                  1:14-cv-04632-JMF
Levine v. General Motors, LLC                    1:14-cv-04661-JMF
Edwards et al v. General Motors, LLC et al       1:14-cv-04684-JMF
DeSutter et al v. General Motors, LLC            1:14-cv-04685-JMF
Taylor v. General Motors Company                 1:14-cv-04686-JMF
Grumet et al. v. General Motors LLC              1:14-cv-04690-JMF
Balls et al v. General Motors LLC                1:14-cv-04691-JMF
Darby v. General Motors LLC et al                1:14-cv-04692-JMF
Robinson et al v. General Motors LLC et al       1:14-cv-04699-JMF
Cox v. General Motors LLC et al                  1:14-cv-04701-JMF
Witherspoon v. General Motors LLC et al          1:14-cv-04702-JMF
Roush et al v. General Motors LLC                1:14-cv-04704-JMF
Hurst v. General Motors Company                  1:14-cv-04707-JMF
Fugate v. General Motors, LLC                    1:14-cv-04714-JMF


                                             2
      Case 1:14-cv-04859-JMF Document 289 Filed 06/01/20 Page 14 of 15



Case Name                                           Case Number

Brown et al v. General Motors, LLC                  1:14-cv-04715-JMF
LaReine et al v. General Motors LLC et al           1:14-cv-04717-JMF
Lewis v. General Motors LLC et al                   1:14-cv-04720-JMF
Dinco, et al vs. General Motors LLC                 1:14-cv-04727-JMF
Coleman v. General Motors LLC                       1:14-cv-04731-JMF
Deushane v. General Motors LLC                      1:14-cv-04732-JMF
Malaga et al v. General Motors LLC                  1:14-cv-04738-JMF
Camlan Inc. et al v. General Motors LLC             1:14-cv-04741-JMF
Saclo et al v. General Motors, LLC et al            1:14-cv-04751-JMF
Favro v. General Motors LLC, et al.                 1:14-cv-04752-JMF
Nava v. General Motors, LLC, et al.                 1:14-cv-04754-JMF
Spangler v. General Motors Corporation LLC          1:14-cv-04755-JMF
Ross et al v. General Motors LLC et al              1:14-cv-04756-JMF
McCarthy v. General Motors LLC et al                1:14-cv-04758-JMF
Higginbotham v. General Motors LLC et al            1:14-cv-04759-JMF
Nettleton Auto Sales Inc v. General Motors LLC et   1:14-cv-04760-JMF
al
Ruff et al v. General Motors LLC et al              1:14-cv-04764-JMF
Bender v. General Motors LLC                        1:14-cv-04768-JMF
Burton et al v. General Motors LLC et al            1:14-cv-04771-JMF
Foster v. General Motors LLC et al                  1:14-cv-04775-JMF
Powell v. General Motors, LLC                       1:14-cv-04778-JMF
Ashbridge v. General Motors LLC et al               1:14-cv-04781-JMF
Detton v. General Motors Corporation LLC et al      1:14-cv-04784-JMF
Forbes v. General Motors, LLC                       1:14-cv-04798-JMF
Salerno v. General Motors LLC et al                 1:14-cv-04799-JMF
Villa et al v. General Motors, LLC et al            1:14-cv-04801-JMF
Lavell v. General Motors LLC                        1:14-cv-04802-JMF
Ashworth et al v. General Motors LLC                1:14-cv-04804-JMF
Stafford v. General Motors, LLC                     1:14-cv-04808-JMF
Roach v. General Motors LLC et al                   1:14-cv-04810-JMF
Henry et al v. General Motors LLC                   1:14-cv-04811-JMF
Letterio v. General Motors LLC et al                1:14-cv-04857-JMF
Deighan v. General Motors LLC et al                 1:14-cv-04858-JMF

                                             3
      Case 1:14-cv-04859-JMF Document 289 Filed 06/01/20 Page 15 of 15



Case Name                                         Case Number

Salazar v. General Motors LLC et al               1:14-cv-04859-JMF
Kluessendorf v. General Motors L.L.C. et al       1:14-cv-05035-JMF
Stevenson v. General Motors LLC                   1:14-cv-05137-JMF
Elliott v. General Motors, LLC. et al             1:14-cv-05323-JMF
Arnold et al v. General Motors LLC et al          1:14-cv-05325-JMF
Turpyn et al v. General Motors LLC et al          1:14-cv-05328-JMF
Childre v. General Motors, LLC et al              1:14-cv-05332-JMF
Smith v. General Motors, LLC et al                1:14-cv-05338-JMF
Gebremariam v. General Motors LLC                 1:14-cv-05340-JMF
Stafford-Chapman v. General Motors, LLC et al     1:14-cv-05345-JMF
Johnson v. General Motors, LLC                    1:14-cv-05347-JMF
Andrews v. General Motors LLC                     1:14-cv-05351-JMF
Bedford Auto Wholesale, Inc. v. General Motors    1:14-cv-05356-JMF
LLC
Biggs v. General Motors LLC et al                 1:14-cv-05358-JMF
DePalma et al v. General Motors LLC et al         1:14-cv-05501-JMF
Ross v. General Motors LLC et al                  1:14-cv-05503-JMF
Holliday et al v. General Motors LLC et al        1:14-cv-05506-JMF
Rukeyser v. General Motors LLC                    1:14-cv-05715-JMF
Sauer v. General Motors LLC et al                 1:14-cv-05752-JMF
Corbett et al v. General Motors, LLC              1:14-cv-05754-JMF
Jones v. General Motors L.L.C.                    1:14-cv-05850-JMF
Ibanez et al v. General Motors LLC                1:14-cv-05880-JMF
Rollins et al v. General Motors, LLC et al        1:14-cv-07242-JMF
Krause v. General Motors LLC                      1:14-cv-07977-JMF
Williams v. General Motors LLC et al              1:14-cv-07979-JMF
Kandziora v. General Motors LLC et al             1:14-cv-08386-JMF
Belt v. General Motors LLC, et al                 1:14-cv-08883-JMF
Mullins v. General Motors LLC                     1:14-cv-08885-JMF
Gebremariam v. General Motors LLC                 1:14-cv-08886-JMF
Yagman v. General Motors Company et al            1:14-cv-09058-JMF
Alers v. General Motors LLC                       1:15-cv-00179-JMF




                                              4
